 



Exhibit 10.38

TELLABS ADVANTAGE PROGRAM

AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2004

     Pursuant to resolutions made by the Board of Directors of Tellabs
Operations, Inc. on December 3, 2004 and December 31, 2004, the attached
amendment to the Tellabs Advantage Program, is hereby adopted in accordance with
the authorizations and directions of such resolutions.

         

  TELLABS OPERATIONS, INC.
 
       

  By:    

       
 
            Victoria L. Perrault
 
            Its: Executive VP, Human Resources

 



--------------------------------------------------------------------------------



 



2004 AMENDMENT
TO THE
TELLABS ADVANTAGE PROGRAM

     Effective as set forth below, this Amendment is made on December 31, 2004
by Tellabs Operations, Inc. (the “Company”), a Delaware corporation;

     WHEREAS, the Board of Directors of the Company executed the Tellabs
Operations, Inc. Written Consent of Directors dated December 3, 2004, in order
to merge the Advanced Fibre Communications 401(k) Savings Plan (“AFC Plan”) into
the Tellabs Advantage Program (“Program”) effective January 1, 2005;

     WHEREAS, the Board of Directors of the Company executed the Tellabs
Operations, Inc. Written Consent of Directors dated December 31, 2004, in order
to merge the Vinci Systems, Inc. 401(k) Profit Sharing Plan (“Vinci Plan”) into
the Program effective February 28, 2005;

     WHEREAS, the Vinci Plan does not contain optional forms of distribution of
benefits different from the forms of distribution allowed under the Program;

     WHEREAS, the Company executed the Special Amendment to the AFC Plan dated
December 3, 2005 to eliminate all optional forms of distribution of benefits
under the AFC Plan effective March 3, 2005;

     WHEREAS, the Company desires to amend the Program to comply with
Section 411(d)(6) of the Internal Revenue Code of 1986, as amended, by allowing
former AFC Participants in the AFC Plan to choose among the optional forms of
benefits currently available to them until March 2, 2005; and

     WHEREAS, the Company desires to amend the Program pursuant to
Article Eleven thereof.

     NOW, THEREFORE, the sections of the Plan set forth below are amended as
follows, with the changes indicated by double underline.

     1. Section 1.4 (Definitions) is hereby amended to add the following terms:

     “AFC Accounts” means the AFC Participants’ funds which were transferred
from the AFC Plan to the Trust Fund as a result of the merger of the AFC Plan
into the Plan effective January 1, 2005.

     “AFC Acquisition Date” means November 30, 2004, the date of the acquisition
of Advanced Fibre Communications, Inc. by Tellabs, Inc.,.

     “AFC Participant” means employees of Advanced Fibre Communications, Inc. or
any subsidiary thereof who were participants in the AFC Plan on November 29,
2004

Page 2 of 10

 



--------------------------------------------------------------------------------



 



and whose AFC Accounts were subsequently transferred from the AFC Plan trust
fund to the Trust Fund as a result of the merger of the AFC Plan into the Plan
effective February 4, 2005.

     “AFC Plan” means the Advanced Fibre Communications 401(k) Savings Plan as
in effect on the AFC Acquisition Date, and as amended from time to time
thereafter up to and including its merger into the Plan.

     “Vinci Accounts” means the Vinci Participant’s funds which were transferred
from the Vinci Plan to the Trust Fund as a result of the merger of the Vinci
Plan into the Plan effective February 28, 2005.

     “Vinci Acquisition Date” means December 30, 2004, the date of the
acquisition of Vinci Systems, Inc. by Tellabs, Inc.,.

     “Vinci Participant” means employees of Vinci Systems, Inc. or any
subsidiary thereof who were participants in the Vinci Plan on December 30, 2004
and whose Vinci Accounts were subsequently transferred from the Vinci Plan to
the Trust Fund as a result of the merger of the Vinci Plan into the Plan
effective February 28, 2005.

     “Vinci Plan” means the Vinci Systems, Inc. 401(k) Profit Sharing Plan as in
effect on the Vinci Acquisition Date, and as amended from time to time
thereafter up to and including its merger.

     2. Section 1.4 (Definitions) the definition of “Eligible Employee” is
hereby deleted and replaced with the following:

     “Eligible Employee” means any employee of the Employer but excluding any
employee who is (1) a Member of a Collective Bargaining Unit; (2) an individual
providing services to the Employer in the capacity of, or who is or was
designated by the Employer as, a Leased Employee, an independent contractor,
intern or a Limited Term Employee; or (3) are non-resident aliens who receive no
earned income from the Employer which constitutes income from services within
the United States. Notwithstanding the foregoing, any employee of Salix
Technologies, Inc. or any subsidiary thereof who was eligible to participate in
the Salix Plan as of May 19, 2000 will be considered an Eligible Employee as of
May 19, 2000. Notwithstanding the foregoing, any individual employed by Coherent
Communications Systems Corporation or any subsidiary thereof as of the Coherent
Acquisition Date, or thereafter until December 31, 1998, shall not become an
Eligible Employee until January 1, 1999. Notwithstanding the foregoing, any
individual employed by Ocular Networks, Inc. or any subsidiary thereof who was
eligible to participate in the Ocular Plan as of the Ocular Acquisition Date
shall not become an Eligible Employee until April 1, 2002. Notwithstanding the
foregoing, any individual employed by Vivace Networks, Inc. or any subsidiary
thereof who was eligible to participate in the Vivace Plan as of the Vivace
Acquisition Date shall not become an Eligible Employee until November 1, 2003.
Notwithstanding the foregoing, any individual employed by Advanced Fibre
Communications, Inc. or any subsidiary thereof who was eligible to participate
in the AFC Plan as of the AFC Acquisition Date shall not become an Eligible
Employee until January 1, 2005. Notwithstanding the foregoing, any individual
employed by Vinci Systems, Inc. or any

- 3 -



--------------------------------------------------------------------------------



 



subsidiary thereof who was eligible to participate in the Vinci Plan as of the
Vinci Acquisition Date shall not become an Eligible Employee until January 1,
2005.

     3. Section 1.4 (Definitions) subsection (e) of the definition of “Service”
is hereby deleted and replaced with the following:

     (e) Recognition of Services under plans of Acquired Companies. Solely with
respect to former Salix Participants, Coherent Participants, Ocular Participants
Vivace Participants, AFC Participants and Vinci Participants, each such
Participant’s period of service shall include such period or periods of
employment previously credited to that Participant under the Salix Plan,
Coherent Plan, Ocular Plan, Vivace Plan, AFC Plan or Vinci Plan, as applicable;
provided, however, that in no event shall any service prior to January 6, 1975
be deemed Service hereunder.

     4. Section 2.1 (Eligibility Requirements) is hereby amended to add
subsections (k) and (l) as follows:

     (k) Notwithstanding the foregoing provisions of this Section 2.1
(Eligibility Requirements) an AFC Participant who is an Eligible Employee on
January 1, 2005 shall become a Participant as of that date.

     (l) Notwithstanding the foregoing provisions of this Section 2.1
(Eligibility Requirements) a Vinci Participant who is an Eligible Employee on
January 1, 2005 shall become a Participant as of that date.

     5. Section 5.1 (Participant’s Accounts), subsection (a) is hereby deleted
and replaced with the following:

     (a) For each Participant there shall be maintained as appropriate a
separate Retirement Account, a separate Profit Sharing Account (which shall, if
applicable, consist of separate pre-1993 and post-1992 sub-accounts as
prescribed by the Administrative Committee), a separate Matching Account, a
separate After-Tax Account (which shall, if applicable, consist of a separate
pre-1987 After-Tax sub-account and a separate post-1986 After-Tax sub-account as
prescribed by the Administrative Committee), a separate Before-Tax Account
(which shall, if applicable, consist of separate basic and supplemental
sub-accounts as prescribed by the Administrative Committee), and a separate
Rollover Account. Effective April 1, 1999, for each Coherent Participant, there
shall also be maintained as appropriate a separate Coherent Before-Tax Account
(which shall consist of a balance of the Coherent Participant’s pre-tax
contribution account under the Coherent Plan), a separate Coherent Employer
Account (which shall consist of the balance of the Coherent Participant’s
matching and profit sharing accounts under the Coherent Plan) and a separate
Coherent Rollover Account. Effective May 19, 2000, for each Salix Participant,
there shall also be maintained as appropriate a separate Salix Before-Tax
Account (which shall consist of a balance of the Salix Participant’s pre-tax
contribution account under the Salix Plan), a separate Salix Employer Account
(which shall consist of the balance of the Salix Participant’s matching and
profit sharing accounts under the Salix Plan) and a separate Salix Rollover
Account. Effective June 28, 2002, for each Ocular Participant, there shall also
be maintained as appropriate a separate Ocular Account (which shall consist of
the balance of an

- 4 -



--------------------------------------------------------------------------------



 



Ocular Participant’s funds which were transferred from the Ocular Plan to the
Trust Fund as a result of the merger of the Ocular Plan into the Plan).
Effective November 1, 2003, for each Vivace Participant, there shall also be
maintained as appropriate a separate Vivace Account (which shall consist of the
balance of a Vivace Participant’s funds which were transferred from the Vivace
Plan to the Trust Fund as a result of the merger of the Vivace Plan into the
Plan). Effective February 4, 2005, for each AFC Participant, there shall also be
maintained as appropriate a separate AFC Account (which shall consist of the
balance of an AFC Participant’s funds which were transferred from the AFC Plan
to the Trust Fund as a result of the merger of the AFC Plan into the Plan).
Effective February 28, 2005, for each Vinci Participant, there shall also be
maintained as appropriate a separate Vinci Account (which shall consist of the
balance of a Vinci Participant’s funds which were transferred from the Vinci
Plan to the Trust Fund as a result of the merger of the Vinci Plan into the
Plan). Effective July 1, 2003, for each Active Participant there shall also be
established a Company Contribution Account. Each Account (including any
sub-accounts) shall be credited with the amount of contributions, interest and
earnings of the Trust Fund allocated to such Account and shall be charged with
all distributions, withdrawals and losses of the Trust Fund allocated to such
Account.

     6. Section 5.2 (Participant Accounts), subsection (c)(i) is hereby deleted
and replaced with the following:

     (i) Subject to subsection (iii) below, the Investment Committee shall
direct the Trustee to invest each Participant’s Accounts from time to time among
the Funds as the Participant may elect. A Participant may elect to have a
uniform percentage of his Company Contribution Account, Retirement Account,
Profit Sharing Account, After-Tax Account, Matching Account, Before-Tax Account,
Rollover Account, effective as of April 1, 1999, each of his Coherent Accounts
(excluding the value of any loan credited to any such Account), effective as of
May 19, 2000, each of his Salix Accounts (excluding the value of any loan
credited to any such Account), effective as of June 28, 2002, his Ocular Account
(excluding the value of any loan credited to such Account), effective as of
November 1, 2003, his Vivace Account (excluding the value of any loan credited
to such Account), effective as of February 4, 2005, his AFC Account (excluding
the value of any loan credited to such Account) and effective as of February 28,
2005, his Vinci Account (excluding the value of any loan credited to such
Account) credited in increments of 1% to one or more of the Funds. All
contributions to his Company Contribution Account, Retirement Account, Profit
Sharing Account, After-Tax Account, Matching Account, Before-Tax Account, and
Rollover Account shall be credited to such Funds in accord with such election.

     7. Section 5.2 (Participant Accounts), subsection (c)(ii) is hereby deleted
and replaced with the following:

     (ii) Subject to subsection (iii) and (vi) below and to any restriction on
transfer which result from the investment medium chosen for a Fund, a
Participant may elect to transfer in multiples of 1% a uniform percentage of his
Company Contribution Account, Retirement Account, Profit Sharing Account,
Matching Account, After-Tax Account, Before-Tax Account, Rollover Account,
effective as of April 1, 1999, each of his Coherent Accounts (excluding the
value of any loan credited to any such Account), effective as of May 19, 2000,
each of his Salix Accounts (excluding the value of any loan credited to any such
Account), effective as of June 28,

- 5 -



--------------------------------------------------------------------------------



 



2002, his Ocular Account (excluding the value of any loan credited to any such
Account) effective as of November 1, 2003, his Vivace Account (excluding the
value of any loan credited to any such Account) effective as of_February 4,
2005, his AFC Account (excluding the value of any loan credited to any such
Account), and effective as of February 28, 2005, his Vinci Account (excluding
the value of any loan credited to any such Account) held in any Fund to one or
more different Funds. Any such election shall not affect any prior election
under subsection (i) above. Loans made pursuant to Section 7.11 (Loans) shall be
treated as segregated investments from the Participant’s applicable Accounts,
transferred to and from various Funds in accord with uniform rules established
by the Administrative Committee.

     8. Section 6.1 (General Rule) subsection (a) is hereby deleted and replaced
with the following:

     (a) an amount equal to the value of the Units credited to the Participant’s
Profit Sharing Account attributable to pre-1993 contributions, Before-Tax
Account, Matching Account, Company Contribution Account, After-Tax Account,
Rollover Account, Coherent Before-Tax Account, Coherent Rollover Account, Salix
Before-Tax Account, Salix Employer Account, Salix Rollover Account, Ocular
Account, Vivace Account, AFC Account and Vinci Account plus any of the
Participant’s Before-Tax Contributions and After-Tax Contributions made to the
Trust Fund but not included in the Participant’s Units as of such Valuation
Date; and

     9. Section 7.1 (Commencement and Form of Distributions) subsection (d) is
hereby amended by adding the following new paragraph (v) immediately following
the last paragraph in subsection (d):

     (v) Notwithstanding the above provisions, all Tellabs Plan Participants who
had been AFC Participants immediately prior to the merger of such AFC Plan into
the Tellabs Plan on January 1, 2005 and their Beneficiaries shall be allowed to
choose an alternate distribution option for their AFC Account in accordance with
the terms of the AFC Plan until March 2, 2005. After close of business on
March 2, 2005, all AFC Participants will no longer be entitled to choose
optional forms of distributions in accordance with the AFC Plan and will be
entitled to choose either a rollover or lump sum distribution as provided for in
(i) above.

     10. Section 7.1(Commencement and Form of Distributions) subsection (g) is
hereby deleted and replaced with the following:

     (g) Notwithstanding anything in this Section 7.1 to the contrary, if the
present value of the nonforfeitable portion of the Participant’s Retirement
Account, or if the vested balance of the Participant’s remaining Accounts does
not exceed $1,000 at the time a distribution is to be made from the Plan (or at
the time of any prior distributions did not exceed $1,000) and distribution
pursuant to this Section 7.1 has not otherwise commenced, the Administrative
Committee shall direct the Trustee to distribute such amount in a single sum
payment to the individual so entitled and the payment thereof shall be in full
satisfaction of any liability of the Trust to such individual. Effective for
distributions made after December 31, 2001, the present value of a Participant’s
nonforfeitable accrued benefit may be determined without regard to the portion
of the benefit that is attributable to Rollover Contributions (and any earnings
allocable to the

- 6 -



--------------------------------------------------------------------------------



 



rollover contributions). Rollover Contributions are defined as any rollover
contribution under Code Sections 402(c), 403(a)(4), 403(b)(8), 438(d)(3)(A)(ii)
and 457(e)(16).

     11. Section 7.4 (Distributions to Beneficiaries) subsection (a) is hereby
deleted and replaced with the following:

     (a) Except as otherwise provided in this Section 7.4, the balance of a
deceased Participant’s Accounts other than the Retirement Account; prior to
February 1, 2002, his Salix Accounts and Coherent Accounts; prior to
September 5, 2002 his Ocular Account; prior to February 1, 2004 his Vivace
Account; and prior to March 3, 2005 his AFC Account which are distributable to a
beneficiary shall be distributed in one or more of the forms described in
subsection 7.1(d)(i) or 7.1(d)(ii) above, in accordance with an effective
designation filed by the Participant with the Administrative Committee or, if no
such designation has been filed, in one of such forms as the beneficiaries shall
request.

     12. Section 7.10 (Distribution of Participant’s After-Tax Account, Rollover
Account, Salix Rollover Account, Coherent Rollover Account and Ocular Account
Prior to Termination of Employment.) the Section heading is hereby deleted and
replaced with the following:

     (Distribution of Participant’s After-Tax Account, Rollover Account, Salix
Rollover Account, Coherent Rollover Account, Ocular Account, Vivace Account, AFC
Account and Vinci Account Prior to Termination of Employment).

     13. Section 7.10 (Distribution of Participant’s After-Tax Account, Rollover
Account, Salix Rollover Account, Coherent Rollover Account, Ocular Account,
Vivace Account, AFC Account and Vinci Account Prior to Termination of
Employment) subsection (c) is hereby deleted and replaced with the following:

     (c) An amount not to exceed the balance in the Participant’s Rollover
Contribution Account, Salix Rollover Account, Coherent Rollover Account, Ocular
Account, Vivace Account, AFC Account and Vinci Account provided that no such
distribution shall reduce the Participant’s Accounts to an amount equal to the
amount of any unpaid loan made pursuant to Section 7.11 (Loans).

     14. Section 7.10 (Distribution of Participant’s After-Tax Account, Rollover
Account, Salix Rollover Account, Coherent Rollover Account, Ocular Account,
Vivace Account, AFC Account and Vinci Account Prior to Termination of
Employment) subsection (h) is hereby deleted and replaced with the following:

     (h) Any distribution from a Participant’s Rollover Account, Salix Rollover
Account, Coherent Rollover Account, Ocular Account, Vivace Account, AFC Account
or Vinci Account shall be deemed to be made first from the Rollover Account and
then from the Salix Rollover Account, Coherent Rollover Account, Ocular Account,
Vivace Account, AFC Account or Vinci Account.

     15. Section 7.11 (Loans) subsection (a) is hereby deleted and replaced with
the following:

- 7 -



--------------------------------------------------------------------------------



 



     (a) Upon the submission by the Participant of a written loan application
form as prescribed by the Administrative Committee, or any other process
approved by the Administrative Committee, a Participant shall be able to apply
for a loan. The funds for such loan may only come from a Participant’s After-Tax
Account, Before-Tax Account, Rollover Account, Coherent Before-Tax Account,
Coherent Employer Account, Coherent Rollover Account, Salix Before-Tax Account,
Salix Employer Account, Salix Rollover Account, Profit Sharing Account
attributable to pre-1992 Profit Sharing Contributions, Ocular Account, Vivace
Account, AFC Account and Vinci Account. Participants shall not be allowed to
obtain a loan from the Accounts comprised of Company contributions, with the
exception of the pre-1992 Profit Sharing Contributions. If the Administrative
Committee reasonably believes that the Participant either does not intend to
repay the loan or lacks proper financial ability to repay the loan, it shall not
grant such a loan. A Participant shall have no more than three loans outstanding
at any time

     16. Section 7.11 (Loans) subsection (c) is hereby deleted and replaced with
the following:

          (c) The amount of any loan shall not be less than $1,000 unless, in
the event that a Participant demonstrates financial hardship, the Administrative
Committee, in its sole discretion, approves a loan in an amount less than
$1,000. The maximum amount of a Participant’s loan shall not exceed the lesser
of: (1) 50%of the Participant’s Before-Tax Account plus 100% of the funds
available in a Participant’s After-Tax Account, Rollover Account, Coherent
Before-Tax Account, Coherent Employer Account, Coherent Rollover Account, Salix
Before-Tax Account, Salix Employer Account, Salix Rollover Account, Profit
Sharing Account attributable to pre-1992 Profit Sharing Contributions, Ocular
Account, Vivace Account, AFC Account and Vinci Account; or (2) $50,000 reduced
by the greater of:

               (i) the highest outstanding balance of loans to the Participant
from the Trust Fund during the one-year period ending on the day before the date
on which such loan is made or modified; or

               (ii) the outstanding balance of loans to the Participant from the
Trust Fund on the date on which such loan is made or modified.

     17. Section 7.12 (Withdrawals Prior to Termination of Employment and After
Age 59-1/2) is hereby deleted and replaced with the following:

     (a) A Participant who has attained age 59-1/2 may elect to withdraw amounts
from his Before-Tax Account, After-Tax Account, Rollover Account, Matching
Account, Salix Before-Tax Account, Salix Rollover Account, Coherent Before-Tax
Account, Coherent Rollover Account, Ocular Account, Vivace Account, AFC Account
and Vinci Account as of the Valuation Date coinciding with or immediately
preceding the date of such withdrawal; provided, however, that during a Plan
Year not more than one withdrawal shall be made pursuant to this Section 7.12;
provided, further, for Plan Years starting before December 31, 2001, that during
a Plan Year, not more than an aggregate of two withdrawals shall be made by a
Coherent Participant from his Coherent Accounts under this Section 7.12,
Section 7.10 (Distribution of Participant’s After-Tax Account, Rollover Account,
Salix Rollover Account, Coherent Rollover

- 8 -



--------------------------------------------------------------------------------



 



Account, Ocular Account, Vivace Account, AFC Account and Vinci Account Prior to
Termination of Employment) and Section 7.13 (Pre-59-1/2 Coherent Account
Withdrawals; Hardship Withdrawals).

     (b) Withdrawals made pursuant to this Section 7.12 shall be charged against
the Participant’s Accounts in the following order:

     (i) Pre-1987 After-Tax Account;

     (ii) Post-1986 After-Tax Account;

     (iii) Rollover Account, Ocular Account, Vivace Account, AFC Account, or
Vinci Account;

     (iv) Matching Account;

     (v) Before-Tax Account;

     (vi) Salix Before-Tax Account or Coherent Before-Tax Account;

     (vii) Salix Rollover Account or Coherent Rollover Account.

     and made from the separate Funds in which such Accounts are invested
pursuant to procedures established by the Administrative Committee, subject to
the limitations or restrictions thereon imposed by the sponsor(s) of the
respective Funds or by Section 5.2 (Common Fund).

     18. Section 7.13 (Pre-59-1/2 Coherent Account Withdrawals; Hardship
Withdrawals) subsection (a) is hereby deleted and replaced with the following:

     (a) Withdrawals Prior to Age 59 1/2. Effective for Plan Years starting on
or after December 31, 2001, no withdrawals will be allowed for Participants
prior to the age of 59 1/2, except as provided in subsection (b) below. For Plan
Years prior to January 1, 2002, a Coherent Participant who has completed at
least five (5) Years of Service may elect to withdraw all or a portion of his
Coherent Employer Account and Coherent Rollover Account. Withdrawals made
pursuant to this subsection 7.13(a) shall be charged against the Coherent
Participant’s Coherent Accounts in the following order; provided, however, that
during a Plan Year not more than two withdrawals from a Coherent Participant’s
Coherent Accounts shall be made pursuant to this Section 7.13, Section 7.10
(Distribution of Participant’s After-Tax Account, Rollover Account, Salix
Rollover Account, Coherent Rollover Account, Ocular Account, Vivace Account, AFC
Account and Vinci Account Prior to Termination of Employment) and Section 7.12
(Withdrawals Prior to Termination of Employment and After Age 59-1/2).

     19. Section 7.13 (Pre-59-1/2 Coherent Account Withdrawals; Hardship
Withdrawals) subsection (b) is hereby deleted and replaced with the following:

     (b) Hardship. A Participant who has not attained age 59 1/2 may, upon the
determination by the Administrative Committee that he has incurred a financial
hardship, make a hardship withdrawal from his Before-Tax Contributions and
Matching Contributions (together with any

- 9 -



--------------------------------------------------------------------------------



 



income allocated to his Before-Tax Account and Matching Account as of
December 31, 1988), After-Tax Account, Rollover Account, Salix Before-Tax
Account, Salix Rollover Account, Coherent Before-Tax Account, Coherent Rollover
Account, Ocular Account, Vivace Account, AFC Account and Vinci Account (but only
to the extent of the pre-tax contributions made and pre-1989 earnings allocated
thereto); provided, however, that after December 31, 2003, Matching
Contributions and funds in the Matching Account will not be available for
hardship withdrawal.

     20. In all other respects, said Program is ratified and approved. If there
is a conflict between the terms as stated in the Program and the terms as stated
in this Amendment, the terms stated in this Amendment shall prevail.

- 10 -